Case 2:12-cr-00009-LGW-BWC Document 97 Filed 06/26/20 Page 1 of 3
                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                                By CAsbell at 8:39 am, Jun 26, 2020
Case 2:12-cr-00009-LGW-BWC Document 97 Filed 06/26/20 Page 2 of 3
Case 2:12-cr-00009-LGW-BWC Document 97 Filed 06/26/20 Page 3 of 3
